OPINION
PER CURIAM.
Plaintiff-Appellant Harold McGuire (“McGuire”) initiated a lawsuit against his former employer, Defendant-Appellee Lowe’s Home Centers, Inc. (“Lowe’s”), setting forth an age discrimination claim under the Kentucky Civil Rights Act (“KCRA”). Specifically, he alleged that Lowe’s awarded him a lower raise than that to which he was entitled; failed to promote him to a position for which he was qualified (and promoted instead a younger employee); and demoted and transferred him to another Lowe’s store. The district court concluded that McGuire had failed to set forth a prima facie case as to any of his claims, and, in the alternative, that even assuming he could establish a prima facie case, he had failed to rebut Lowe’s legitimate, nondiseriminatory reasons for its employment actions. Upon so finding, the district court granted Lowe’s motion for summary judgment and dismissed McGuire’s complaint. McGuire now appeals from that dismissal and the district court’s January 19, 2000, order, denying his motion to alter, amend, or vacate the district court’s earlier judgment, pursuant to Fed.R.CivJP. 59(e).
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment in favor of Lowe’s or in denying McGuire’s motion to alter, amend, or vacate the district court’s judgment. Because the district court carefully analyzed the law, the issuance of a detailed written opinion by this Court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is AFFIRMED upon the reasoning of that court in its written opinion filed July 15,1999.